Citation Nr: 1627199	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  12-12 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an increased rating, in excess of 40 percent, for status post discectomy of C-56 with fusion (cervical spine disability).

2.  Entitlement to a rating in excess of 50 percent for radiculopathy, right upper extremity.

3.  Entitlement to a rating in excess of 30 percent for radiculopathy, left upper extremity.


REPRESENTATION

Veteran represented by:	Mary K. Hoefer, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1976 to August 1979 and from January to July 1991.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, that reduced the disability rating for the Veteran's service-connected cervical spine disability from 40 to 20 percent, effective September 22, 2010.

In July 2012, the Veteran testified during a hearing before the undersigned that was conducted via video conference.  A transcript is of record.

In a September 2012 decision, the Board found that the reduction of the evaluation from 40 to 20 percent for the Veteran's cervical spine disability was void ab initio.  The Board also remanded the issues of entitlement to an increased rating for the cervical spine disability and a TDIU to the Agency of Original Jurisdiction (AOJ) for further development.  

An October 2013 rating decision, in pertinent part, granted entitlement to a TDIU, effective.  

In June 2014, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ).

The issues of entitlement to ratings in excess of 50 percent disabling for radiculopathy of the right upper extremity and 30 percent disabling for radiculopathy of the left upper extremity are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's service-connected cervical spine disability has been manifested by complaints of pain and limitation of motion but without the presence of ankylosis or incapacitating episodes.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 40 percent disabling for the period following September 22, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237 (2015), Diagnostic Code 5243 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The VA has a duty to provide specific notification to the Veteran and assist him with the development of evidence pursuant to the Veterans Claims Assistance Act (VCAA).  In a claim for an increased evaluation, the VCAA requires generic notice, that is, namely, information sent to the Veteran indicating that he or she must submit evidence demonstrating a worsening or increase in severity of the disability, the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in October 2010.

As to VA's duty to assist, pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated service treatment records, and post-service VA and private medical records with the claims folder.  The Board notes that in accordance with the October 2012 Board remand, the RO attempted to procure outstanding worker's compensation records as they had potential relevance to the Veteran's claims.  To date, despite diligent efforts, the RO has unfortunately been unable to locate the Veteran's Workers Compensation Records.  See October 2012 Formal Finding on the Unavailability of Workers Compensation Records.  In this instance, the Board finds that further search efforts would be futile, thus VA has fulfilled its duty to assist.  38 C.F.R. § 3.159(c)(2).  

The June 2014 remand instructions were substantially complied with in November 2015 by way of the issuance of the SSOC which readjudicated the claims on appeal with regard to the March 2013 VA examination.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran was afforded VA examinations in October 2010 and March 2013.  The examinations are adequate because they include all information needed to rate the disability.  Moreover, there is no allegation or evidence that the disability has gotten worse since the most recent VA examination.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination). 

In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the July 2012 hearing, the undersigned noted the issue on appeal and solicited information regarding the severity of the Veteran's cervical spine disability.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim for an increased rating.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Applicable Laws

The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  Unfavorable ankylosis of the entire spine warrants a 100 percent evaluation.  Unfavorable ankylosis of the entire cervical spine warrants a 40 percent evaluation.  Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent evaluation.  Forward flexion greater than 15 degrees but not greater than 30 degrees or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent evaluation.  Forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015).

When rating diseases and injuries of the spine, any associated neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id.  at Note (1).

Normal range of motion of the cervical spine is 45 degrees of flexion; 45 degrees of extension; 45 degrees of right and left lateral flexion; and 80 degrees of right and left rotation.  38 C.F.R. § 4.71a, Plate V.  

Alternatively, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS) allows a rating of 60 percent where there is intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks or more during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).


Facts

The Veteran was awarded service connection for his cervical spine disability in a December 1996 rating decision that granted service connection for disk herniation at C5-6 and assigned a 100 percent disability rating effective April 19, 1996, and a 20 percent evaluation effective July 1, 1996.  A September 1998 rating decision increased the rating for the neck disability to 40 percent, effective October 1, 1997.  In August 2000, a temporary total evaluation was assigned from August 11 to October 1, 2000.  A November 2000 rating decision continued the current, 40 percent disability evaluation.  A July 2004 rating decision continued the 40 percent rating under Diagnostic Code 5293, and assigned separate noncompensable ratings for radiculopathy of the upper extremities, effective November 1, 2001.  

The Veteran submitted a claim for increased ratings for his cervical spine disability (claimed as Intervertebral Disc Syndrome (IVDS)) and for his radiculopathy of the bilateral upper extremities (claimed as neuralgia of upper radicular nerve group right/left upper) in September 2010.  See September 2010 VA Form 21-526B.  An October 2013 rating decision increased the rating for radiculopathy of the right upper extremity to 50 percent; and the rating for radiculopathy, left upper extremity, to 30 percent; both effective July 27, 2012.  

Evidence of record for the year prior to the submission of the Veteran's September 2010 claim for an increased rating reflects ongoing treatment for neck pain with intermittent neurological symptomatology. 

At the VA examination in October 2010 for his cervical spine, the Veteran reported constant neck pain of moderate severity that traveled up to his eyes.  He also reported numbness, constant weakness in the leg muscle, constant moderate stiffness, and that he could walk a half a mile or up to 20 minutes, but his walk was unsteady.  He denied flare-ups and reported daily medicinal treatment for pain.  

On examination he had muscle spasm, instability, abnormal movement, guarding, fatigue, and lack of endurance.  Intervertebral disc syndrome was identified and the examiner noted that it severely impacted the Veteran's daily life; however no incapacitating episodes were noted as having occurred during the past year.  Range of motion (ROM) revealed no ankylosis, forward flexion to 40 degrees with pain, and to 35 degrees with pain, fatigue and lack of endurance on repetitive testing.  Upper extremity testing revealed neuritis of the bilateral upper extremities with "sensation absent" in both the inner left and right forearms upon pinprick and temperature testing.  The peripheral left and right ulnar nerves were identified as the most likely nerve group responsible for the bilateral radiculopathy.

At a January 2011 VAMC ophthalmologist appointment, the Veteran reported that his "neck pain has been worse lately for some reason."  During a pain management consult a few days later, the Veteran reported "right sided neck pain" and the provider assessed that "overall pain condition is unchanged."  See January 2011 VAMC Pain Consult note.

At a November 2010 physical therapy session, the Veteran demonstrated cervical ROM of 36 degrees flexion and a total combined range of motion of 168.  See November 2010 Performance Therapies record.

At the July 2012, hearing the Veteran testified that he had previously worked as a registered nurse.  His neck disability had forced him to rest in bed a couple of times per month due to pain.  He said that these attacks typically lasted from three to 10 days and that the most recent one had lasted six days.  

The Veteran was most recently afforded a VA examination for his cervical spine in March 2013.  See March 2013 VA examination.  The examiner noted review of the claims file, noting diagnoses of cervical spine disc displacement, neck pain, and muscle spasm.  The Veteran reported that he "has a new pain," a burning sensation in the right side of his neck along through his shoulder.  The Veteran reported flare-ups with weather changes, prolonged walking/standing/sitting, and an inability to run/jump or lift anything more than fifteen pounds.  

Physical evaluation revealed forward flexion to 30 degrees with pain beginning at 25 degrees and limitation to 25 degrees after repetition with less movement, incoordination, and pain.  Palpation revealed localized tenderness and guarding and muscle spasm without an abnormal gait.  Right trapezius muscle atrophy was noted.  Sensory testing revealed decreased sensation in the bilateral inner/outer forearms and the Veteran's hands/fingers.  Dull, intermittent pain of the right upper extremity was noted, as was moderate, bilateral paresthesias, and severe, bilateral numbness of the upper extremities.  IVDS was identified with one week total duration of incapacitating episodes over the past year.  

VA treatment records dated through November 2015 reflect ongoing treatment for chronic neck pain.

Analysis

The evidence of record shows that, for the period on and after September 22, 2010, the Veteran's cervical spine disability was manifested by pain and limitation of motion.

As noted a rating in excess of 40 percent requires unfavorable ankylosis.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine is fixed in flexion or extension and the ankylosis result in at least one of the listed additional severe impairments.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2015).  In this case, the Veteran has not reported that his cervical spine is fixed in position and all examinations have shown significant remaining cervical spine motion.  Treatment records also contain no findings indicative of ankylosis.  

The provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015) pertaining to functional impairment are not applicable, because the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

An increased rating is also not warranted on the basis of incapacitating episodes of intervertebral disc disease.  An incapacitating episode is defined as a period acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2015).  While both the October 2010 and March 2013 VA examiners identified IVDS, and the Veteran has reported frequent periods of bedrest; there is no evidence of bedrest prescribed by a physician.  The examiners reported that there were not such periods, the Veteran has not reported such prescription (and denied any at the hearing); and treatment records show no prescribed bedrest.  In addition the current separate ratings for the orthopedic and neurologic manifestations of the disability yield a higher rating than could be provided on the basis of incapacitating episodes.  38 C.F.R. § 4.25 (2015). 

This issue has also been reviewed with consideration of whether staged ratings would be warranted.  However, the evidence demonstrates a consistency of symptomatology that does not warrant the need to assign different ratings in order to adequately compensate the disability.  Hart v. Shinseki, 12 Vet. App. 119 (1999).


Regarding an increased or separate rating for neurological abnormalities associated with the cervical spine, the issues of entitlement to an increased rating for radiculopathy of the bilateral upper extremities are addressed in the Remand portion of this decision.  No other associated neurologic impairment has been reported.

After reviewing the totality of the relevant evidence, the Board concludes that the preponderance of the competent probative evidence supports a determination that a 40 percent evaluation is warranted, following September 22, 2010, but ratings in excess of this amount are not warranted.  It follows that there is not a state of equipoise of the positive evidence with the negative evidence to permit a more favorable determination pursuant to 38 U.S.C.A. § 5107(b) for an increased rating.

Extraschedular Consideration

In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). 

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Veteran's cervical spine manifestations are contemplated by the applicable rating criteria.  His disability is manifested by pain and limitation of motion with associated functional impairment.  These are part of the criteria for ratings under the General Formulas in DCs 5243 and 5237; see 38 C.F.R. § 4.40; 4.45, 4.59.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate. 

In view of the adequacy of the rating criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extraschedular consideration.

Further, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Federal Circuit stated that a combined extraschedular rating is a "gap filler" between the schedular combined rating and a total rating.  Because the Veteran is in receipt of a total disability rating based on individual unemployability (TDIU) there is no gap to fill in this case.

Finally, a claim for TDIU exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran has been in receipt of a TDIU since September 22, 2010, this issue is moot.



ORDER

Entitlement to a rating in excess of 40 percent status post discectomy of C-56 with fusion (cervical spine disability), is denied.


REMAND

The Veteran's most recent VA examination for radiculopathy was in March 2013.  VA treatment records dated through November 2015, indicate that the disability may have become more severe.  As such, a new examination is required.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the current severity of his bilateral upper extremity radiculopathy.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


